Citation Nr: 1142136	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1963 to December 1964.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In June 2011, the appellant and his spouse testified at a Board hearing at the RO.  

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for diabetes mellitus

The appellant's service treatment records are entirely negative for notations of diabetes mellitus.  At his December 1964 naval discharge medical examination, the appellant's endocrine system was normal and laboratory testing, including a urinalysis, was negative.  

The post-service record on appeal is similarly negative for notations of diabetes mellitus in the first post-service year or for many years after service.  Indeed, the record shows that the appellant was not diagnosed as having diabetes mellitus until 2007, approximately forty-three years after service separation.  Moreover, the record on appeal currently contains no indication that the appellant's post-service diabetes mellitus is causally related to his active service.

The appellant, however, claims that he developed diabetes mellitus as a result of his exposure to Agent Orange during a tour of duty in Guam.  Specifically, he claims that while he was stationed in Guam, he "went out to the dump areas to search out Korean soldiers (not aware that the war was over) and return them to base."  He claimed that Agent Orange had been "used regularly" in the jungles of Guam to keep the foliage down.  See October 2007 letter.  

After reviewing the record and considering the appellant's contentions, the Board finds that additional evidentiary development is necessary.  First, the appellant's service personnel records have not yet been obtained.  As a result, the dates of the appellant's service in Guam and the nature of his duties there remain unclear.

Additionally, VA has established procedures for verifying exposure to Agent Orange outside the Republic of Vietnam (RVN), including reviewing of the Department of Defense (DOD) inventory of herbicide operations and, if necessary, submitting a research request to the U.S. Army and Joint Services Records Research Center (JSRRC).  See M21-1MR, Part IV, Subpart ii.  A review of the record indicates that these actions have been completed.  This should be accomplished on remand. 

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation.  

The appellant also seeks compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation.  He claims that a nerve was hit during the procedure which caused him to develop additional disability of the low back, including a left foot drop.  

The record on appeal shows that the appellant has a long history of treatment for lumbar disc disease, including an L4-5 laminectomy in 1967 and a fusion at that level in 2001.  In 2003, the appellant began to develop persistent radiating low back pain and intermittent numbness in the lower extremities.  When his symptoms became refractive to medical management, he elected to undergo a spinal cord stimulator implantation.  This procedure was performed at the Jesse Brown VA Medical Center in May 2005.  Post-operative records from that facility dated to July 2005 show that the appellant reported good pain relief of the back pain radiating to his legs, although he reported continued bilateral hip pain.  

Private clinical records show that in October 2005, the appellant reported that his spinal cord stimulator placement had not resulted in significant pain relief.  The diagnoses included bilateral lower extremity pain which the examiner noted was probably related to post-surgical changes.  The examiner indicated that although it was unfortunate that the spinal cord stimulator did not provide the appellant more benefit, it appeared as if he had received appropriate care via VA's pain clinic.  

Subsequent private clinical records show that in October 2008, the appellant elected to undergo removal of the spinal cord stimulator impulse generator, stating that it did not provide him any pain relief.  The postoperative diagnoses included bilateral lumbar radiculopathy; post laminectomy syndrome; left L5 radiculopathy with foot drop, status post stimulator implant procedure; L5-S1 severe degenerative disc disease and spondylolisthesis; and severe foot pain, likely due to peripheral neuropathy.  

Under 38 U.S.C.A. § 1151  (West 2002), compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151  (West 2002); 38 C.F.R. § 3.361 (2011). 

To determine whether a veteran has an "additional disability," VA compares the claimant's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to his condition after such care.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361. 

Given the appellant's long and complex history of lumbar disc disease, as well as more recent diagnoses of radiculopathy and peripheral neuropathy, the Board finds that the record on appeal is unclear as to whether he exhibits any additional disability as a result of the VA medical procedure performed in May 2005.  The appellant has not yet been examined in connection with his claim.  The Board therefore concludes that a VA medical examination is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011) (providing that VA is required to obtain an opinion when the record does not contain sufficient medical evidence to make a decision on the claim). 

In addition, the Board notes that the record on appeal may be incomplete.  Although the record currently contains VA clinical records of the May 2005 spinal cord stimulator implantation, the post-operative records appear to be incomplete, in that records corresponding to the period from July 2005 to March 2007 have not been associated with the claims folder.  These additional records may be relevant to the question of whether the appellant developed additional disability secondary to the May 2005 procedure and must therefore be obtained.  38 C.F.R. § 3.159(c)(1) (2011).  

Additionally, with respect to the issue of informed consent, the provisions of 38 C.F.R. § 17.32(b) provide that all patient care furnished by VA must be carried out with the full and informed consent of the patient.  The "informed consent process" must be appropriately documented.  38 C.F.R. § 17.32(c)(1).  To ensure that the record is complete, the RO should seek to obtain any additional consent forms associated with the May 2005 procedure at issue in the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and request service personnel records corresponding to the appellant's period of active duty from April 1963 to December 1964.  

2.  The RO should take appropriate steps to verify the appellant's reports of exposure to Agent Orange in Guam in accordance with M21-1MR, Part IV, Subpart ii. 

3.  The RO should obtain VA clinical records pertaining to the appellant for the period from July 2005 to March 2007, as well as any additional records documenting the "informed consent process" pursued at the time of the May 2005 procedure at issue in this case.  

4.  The appellant should then be afforded a VA medical examination for the purpose of determining whether he currently exhibits any additional disability as a result of the May 2005 spinal cord stimulator implantation performed at the Jesse Brown VA Medical Center (VAMC) and, if so, whether the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing his claims folder, the examiner should provide an opinion as to the following: 

Does the appellant currently exhibit an additional disability which was caused by the May 2005 spinal cord stimulator implantation performed at the Jesse Brown VA Medical Center (VAMC)?

If so, is at least as likely as not that any such disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA; or an event not reasonably foreseeable? 

The examiner must provide a rationale for all opinions rendered.  

5.  After conducting any additional development necessary based on the information obtained regarding exposure to Agent Orange, the RO should readjudicate the claims, considering all the evidence of record.  If the benefits sought on appeal remain denied, the appellant and his representative should be issued a supplemental statement of the case and given an opportunity to respond. 

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


